UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-6962



CLIFTON BARNES,

                                                Petitioner - Appellant,

             versus


RONALD   ANGELONE,      Virginia   Department   of
Corrections,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-391-AM)


Submitted:    December 19, 2002           Decided:     December 31, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Clifton Barnes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Clifton Barnes appeals a district court’s order accepting a

magistrate judge’s recommendation to dismiss his 28 U.S.C. § 2254

(2000) petition as untimely.       An appeal may not be taken from the

final order in a habeas corpus proceeding unless a circuit justice

or   judge    issues   a   certificate    of   appealability.   28   U.S.C.

§ 2253(c)(1) (2000).        When, as here, a district court dismisses a

§ 2254 petition solely on procedural grounds, a certificate of

appealability will not issue unless the petitioner can demonstrate

both “(1)‘that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional

right,’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v

McDaniel, 529 U.S. 473, 484 (2000)), cert. denied 122 S. Ct. 318

(2001).      We have reviewed the record and conclude for the reasons

stated by the district court that Barnes has not made the requisite

showing.     See Barnes v. Angelone, No. CA-02-391-AM (E.D. Va. filed

May 29, 2002 & entered May 30, 2002).              Accordingly, we deny a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c) (2000).          We deny Barnes’ motions for preparation of

transcripts at government expense, oral argument, and appointment

of counsel.     We dispense with oral argument because the facts and




                                      2
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                        DISMISSED




                                3